


EXHIBIT 10.19
 
FORM OF INDEMNIFICATION AGREEMENT


[FORM OF]
INDEMNIFICATION AGREEMENT




AGREEMENT, dated as of            , 2014 (this “Agreement”), between Newcastle
Investment Corp., a Maryland corporation (the “Company”), and             
(“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;
WHEREAS, the Company’s Articles of Amendment and Restatement, as amended from
time to time (“Charter”), and Amended and Restated Bylaws, as amended from time
to time (“Bylaws”), require the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted by law and the Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company in part in reliance on such Charter and Bylaws;
WHEREAS, uncertainties as to the availability of indemnification created by
recent court decisions may increase the risk that the Company will be unable to
retain and attract as directors and officers the most capable persons available;
WHEREAS, the board of directors of the Company (“Board of Directors”) has
determined that the inability of the Company to retain and attract as directors
and officers the most capable persons would be detrimental to the interests of
the Company and that the Company therefore should seek to assure such persons
that indemnification and insurance coverage will be available in the future;
WHEREAS, the parties intend that any rights the Indemnitee may have from
Indemnitee-Related Entities (as defined herein) shall be secondary to the
primary obligation of the Company to indemnify and hold harmless the Indemnitee
under this Agreement; and


WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Charter and Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such Charter and Bylaws or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and for the continued
coverage of Indemnitee under the directors’ and officers’ liability insurance
policy of the Company.
NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:




--------------------------------------------------------------------------------




(a)
Change in Control: shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than Fortress Investment Group LLC and its affiliates and
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 20% or more of the total voting power represented by
the Company’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other entity
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

(b)
Claim: means any threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism, or
any appeal of any kind thereof, or any inquiry or investigation, whether
instituted by (or in the right of) the Company or any governmental agency or any
other person or entity, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise.

(c)
ERISA: means the Employee Retirement Income Security Act of 1974, as amended.

(d)
Expenses: include attorneys’ fees and all other direct or indirect costs,
expenses and obligations, including judgments, fines, penalties, interest,
appeal bonds, amounts paid in settlement with the approval of the Company, and
counsel fees and disbursements (including, without limitation, experts’ fees,
court costs, retainers, appeal bond premiums, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, prosecuting,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, prosecute, defend, be a witness in or participate in,
any Claim relating to any Indemnifiable Event, and shall include (without
limitation) all attorneys’ fees and all other expenses incurred by or on behalf
of an Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement or any other right provided by this
Agreement (including, without limitation, such fees or expenses incurred in
connection with legal proceedings contemplated by Section 2(d) hereof).


2



--------------------------------------------------------------------------------




(e)
Indemnifiable Amounts: means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including, without limitation, any
indebtedness which the Company or any subsidiary of the Company has assumed or
taken subject to, and (iii) any liabilities which an Indemnitee incurs as a
result of acting on behalf of the Company (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the United States Internal Revenue
Service, penalties assessed by the Department of Labor, restitutions to such a
plan or trust or other funding mechanism or to a participant or beneficiary of
such plan, trust or other funding mechanism, or otherwise).

(f)
Indemnifiable Event: means any event or occurrence, whether occurring before, on
or after the date of this Agreement, related to the fact that Indemnitee is or
was a director and/or officer or fiduciary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, manager, member,
partner, tax matter partner, trustee, agent, fiduciary or similar capacity, of
another company, corporation, limited liability company, partnership, joint
venture, employee benefit plan, trust or other entity or enterprise, or by
reason of anything done or not done by Indemnitee in any such capacity (in all
cases whether or not Indemnitee is acting or serving in any such capacity or has
such status at the time any Indemnifiable Amount is incurred for which
indemnification, advancement or any other right can be provided by this
Agreement). The term “Company,” where the context requires when used in this
Agreement, may be construed to include such other company, corporation, limited
liability company, partnership, joint venture, employee benefit plan, trust or
other entity or enterprise.

(g)
Indemnitee-Related Entities: means any company, corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise (other than the Company or any other company, corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise Indemnitee has agreed, on behalf of the
Company or at the Company’s request, to serve as a director, officer, employee
or agent and which service is covered by the indemnity described in this
Agreement) from whom an Indemnitee may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation.

(h)
Independent Legal Counsel: means an attorney or firm of attorneys (following a
Change in Control, selected in accordance with the provisions of Section 3
hereof) who is experienced in matters of corporate law and who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).

(i)
Jointly Indemnifiable Claim: means any Claim for which the Indemnitee may be
entitled to indemnification from both an Indemnitee-Related Entity and the
Company pursuant to applicable law, any indemnification agreement or the
Charter,


3



--------------------------------------------------------------------------------




by-laws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company and an Indemnitee-Related Entity.
(j)
Reviewing Party: means any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

(k)
Voting Securities: means any securities of the Company which vote generally in
the election of directors.

2.    Basic Indemnification Arrangement; Advancement of Expenses.
(a)
In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee, or cause Indemnitee
to be indemnified, to the fullest extent permitted by law as soon as practicable
but in any event no later than thirty (30) days after written demand is
presented to the Company, and hold Indemnitee harmless against any and all
Indemnifiable Amounts.

(b)
If so requested by Indemnitee, the Company shall advance, or cause to be
advanced (within two business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”). The Company shall, in accordance
with such request (but without duplication), either (i) pay, or cause to be
paid, such Expenses on behalf of Indemnitee, or (ii) reimburse, or cause the
reimbursement of, Indemnitee for such Expenses. Subject to Section 2(d),
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any prior determination by the Reviewing Party that the Indemnitee has satisfied
any applicable standard of conduct for indemnification.

(c)
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by Indemnitee unless (i) the
Company has joined in or the Board of Directors has authorized or consented to
the initiation of such Claim or (ii) the Claim is one to enforce Indemnitee’s
rights under this Agreement.

(d)
Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written legal opinion, in any case in
which the Independent Legal Counsel is involved as required by Section 3 hereof)
that Indemnitee would not be permitted to be indemnified under applicable law,
and (ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines (in a written legal opinion, in any case in
which the Independent Legal Counsel is involved as required by Section 3 hereof)
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by Indemnitee shall be deemed
to satisfy any requirement that Indemnitee provide the Company with an
undertaking to repay any Expense Advance if it is ultimately determined that the
Indemnitee is not entitled to


4



--------------------------------------------------------------------------------




indemnification under applicable law); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty (30) days after written
demand is presented to the Company or if the Reviewing Party determines that
Indemnitee would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of New York or the State of Maryland having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.
3.    Change in Control. The Company agrees that if there is a Change in Control
then with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any provision of the Charter or the Bylaws now or hereafter in effect, the
Company shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
delayed, conditioned or withheld). Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent the Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
4.    Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee subject to
and in accordance with Section 2(b), which are incurred by Indemnitee in
connection with any action brought by Indemnitee for (i) indemnification or an
Expense Advance by the Company under this Agreement or any provision of the
Charter or the Bylaws now or hereafter in effect and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance or insurance recovery, as the case may be;
provided that Indemnitee shall be required to reimburse such Expenses in the
event that a final judicial determination is made (as to which all rights of
appeal therefrom have been exhausted or lapsed) that such action brought by
Indemnitee, or the defense by Indemnitee of an action brought by the Company or
any other person, as applicable, was frivolous or in bad faith.
5.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue

5



--------------------------------------------------------------------------------




or matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
6.    Burden of Proof, Etc. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the Reviewing Party, court, any finder of fact or other
relevant person shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the burden of proof
shall be on the Company (or any other person or entity disputing such
conclusions) to establish, by clear and convincing evidence, that Indemnitee is
not so entitled.
7.    Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee shall
be deemed to have acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company if
Indemnitee’s actions or omissions to act are taken in good faith reliance upon
the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Board of Directors, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnity hereunder.
8.    No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.
9.    Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Charter, the Bylaws
or the Maryland General Corporation Law or otherwise. To the extent that a
change in applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Charter, the Bylaws or this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. To the extent that there is a conflict or inconsistency between
the terms of this Agreement, the Charter or the Bylaws, it is the intent of the
parties hereto that the Indemnitee shall enjoy the greater benefits regardless
of whether contained herein or in the Charter or the Bylaws. No amendment or
alteration of the Charter or the Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
10.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for the Company’s
directors and officers. If the Company has such insurance in effect at the time
the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

6



--------------------------------------------------------------------------------




11.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.
12.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
13.    Subrogation. Subject to Section 14 hereof, in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights. The Company
shall pay or reimburse all Expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.
14.    Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable
Claims may arise due to the relationship between the Indemnitee-Related Entities
and the Company and the service of the Indemnitee as a director and/or officer
of the Company at the request of the Indemnitee-Related Entities, the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification and
advancement of expenses in connection with any such Jointly Indemnifiable Claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery the Indemnitee may have from the Indemnitee-Related
Entities. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
recovery the Indemnitee may have from the Indemnitee-Related Entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder. In the event that any of the Indemnitee-Related Entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of Expenses with respect to any Jointly Indemnifiable Claim, the
Company agrees that such payment or advancement shall not extinguish or affect
in any way the rights of the Indemnitee under this Agreement and further agrees
that the Indemnitee-Related Entity making such payment shall be subrogated to
the extent of such payment to all of the rights of recovery of the Indemnitee
against the Company. Each of the Indemnitee-Related Entities shall be
third-party beneficiaries with respect to this Section 14, entitled to enforce
this Section 14 against the Company as though each such Indemnitee-Related
Entity were a party to this Agreement.
15.    No Duplication of Payments. Subject to Section 14 hereof, the Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, or any provision of the
Charter or the Bylaws or otherwise) of the amounts otherwise indemnifiable
hereunder.
16.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include both
the Company, or any subsidiary of the Company, and Indemnitee and Indemnitee
concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Company or any
subsidiary of the Company, or (iii) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable

7



--------------------------------------------------------------------------------




to Indemnitee under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on all claims that are the subject
matter of such Claim. Neither the Company nor Indemnitee shall unreasonably
withhold, condition or delay its or his or her consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee. In no event
shall Indemnitee be required to waive, prejudice or limit attorney-client
privilege or work-product protection or other applicable privilege or
protection.
17.    No Adverse Settlement. The Company shall not seek, nor shall it agree to,
consent to, support, or agree not to contest any settlement or other resolution
of any Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter that has the actual or
purported effect of extinguishing, limiting or impairing Indemnitee’s rights
hereunder, including without limitation the entry of any bar order or other
order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.
18.    Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor or continuing company by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), assigns, spouses, heirs, executors and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee
and his or her counsel, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as an officer and/or
director of the Company or of any other entity or enterprise at the Company’s
request.
19.    Security. To the extent requested by Indemnitee and approved by the Board
of Directors, the Company may at any time and from time to time provide security
to Indemnitee for the obligations of the Company hereunder through an
irrevocable bank line of credit, funded trust or other collateral or by other
means. Any such security, once provided to Indemnitee, may not be revoked or
released without the prior written consent of such Indemnitee.
20.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.
21.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

8



--------------------------------------------------------------------------------




22.    Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by facsimile, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:
(a)    If to the Company, to:
Newcastle Investment Corp.
c/o FIG LLC
1345 Avenue of the Americas
New York, New York 10105
Attention: Randal A. Nardone
Fax: [ ]


with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Fax: (212) 735-2000
Attn: Gregory Fernicola, Esq.
(b)    If to the Indemnitee, to the address set forth on Annex A hereto.
All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or facsimile number for a party as shall be specified by like
notice). Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
24.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
25.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.    

9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


NEWCASTLE INVESTMENT CORP.




By:    _____________________________
Name:
Title:




_____________________________
[Indemnitee]







[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

